
	
		II
		110th CONGRESS
		1st Session
		S. 2246
		IN THE SENATE OF THE UNITED STATES
		
			October 26, 2007
			Mr. Coleman (for himself
			 and Mrs. Lincoln) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Higher Education Act of 1965 to extend
		  eligibility for Federal TRIO programs to members of the reserve components
		  serving on active duty in support of contingency operations.
	
	
		1.Short titleThis Act may be cited as the Veterans
			 Upward Bound Improvement Act.
		2.Extension of
			 eligibility for Federal TRIO programs to members of the reserve components
			 serving on active duty in support of contingency operationsSection 402A(g)(3) of the Higher Education
			 Act of 1965 (20
			 U.S.C. 1070a–11(g)(3)) is amended—
			(1)in
			 subparagraph (A), by striking or at the end;
			(2)in
			 subparagraph (B), by striking the period and inserting ; or;
			 and
			(3)by adding at the
			 end the following new subparagraph (C):
				
					(C)was a member of a reserve component of the
				Armed Forces who served on active duty in support of a contingency operation
				(as that term is defined in
				section
				101(a)(13) of title 10, United States Code) on or after
				September 11,
				2001.
					.
			
